DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10 are pending. Claims 1 and 6 have been amended by presentation of the amendments filed 8/26/2020. 
The amendments do not appear to present new matter issues, however, the claimed features of amended claim 1 are quite broad in stating “wherein the clamp unit is located at one side of the receiving space and extends along a width direction of the receiving space, and the clamp unit is apart from the other side of the receiving space” because the width direction may be any width and in any direction. Also, reference to the “other side” can be nearly any other side of the receiving space. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. herein referred to as “Lim” (USPPN 2015/0159315, previously cited by Examiner in the PTO-892 filed 4/28/2020), further in view of Pasin et al. herein referred to as “Pasin” (USPPN 2003/0019087, previously cited by Examiner in the PTO-892 filed 4/28/2020) and Alrefaei (USPPN 2014/0223973).
As to claim 1, Lim discloses a laundry treatment apparatus having a cabinet 1, a reservoir 721 that receives water via a water supply unit via a supply tank 743, an air feeder 71a receiving space 31 for holding garments therein, a presser 9, and a fixing member 85 (Figure 1). Although use of a fixing member 85 is shown by Lim, other known holding means, such as a clamp would have been obvious to select by one having ordinary skill in the art as a substitute for the fixing member in Lim. In the art of garment clamping, Pasin discloses a clamping system 10 for holding clothing to prevent wrinkles and/or creases by using contacting surfaces 12 that have a flat surface for a sufficient amount of gripping force (Figures 1-3). It would have been obvious to use a clamping system as taught by Pasin at the right and left sides, below the presser in Lim, as a known alternative for holding clothes to prevent wrinkles during cleaning while also creating a strong hold onto the clothes to keep tension in the taut fabric. Further, Alrefaei discloses a known garment steamer device for steaming clothes including numerous clips 60 that are placed around all sides of the garment in order to appropriately hold and stretch the fabric during steaming (Figure 4, Paragraph [0021]). It would have been obvious to use multiple clips in lieu of just a single holding bar in Lim, to achieve multiple benefits, including (i) appropriately stretching garments taut to remove any wrinkles during steaming, without excessively stretching the garment, (ii) providing multiple locations of clips so that different sizes and cuts of garments can be properly hung taut, (iii) placing clips at various locations including opposing sides to create symmetry in pressure applied to the garment, and (iv) making it easy for a user to single-handedly operate a clip. Lim further in view of Pasin and Alrefaei make obvious the use of alternatives to Lim’s holding means feature, which includes clamps/clips to provide many beneficial uses as outlined. Use of these alternatives would have been obvious to one 
As to claim 2, the prior art discloses in Pasin that the clamping system 10 would be arranged at the left and right sides of the laundry, below Lim’s presser 9 at or in lieu of features 81, 83 in Lim. 
As to claim 3, the prior art discloses at Lim that the fixing member 85 is formed below presser 9. 
As to claim 4, as discussed above, the clamps of Pasin would be located below presser 9 at the right and left sides of the article of clothing, at the location of Lim’s guides 81 and 83. Lim discloses that there is a board/backing formed below presser 9, which for example at Figure 3(a) is shown below and stretching in between elements 81 and 83 (reads on first support unit).
As to claim 5, as discussed above, the center of Lim’s first support unit is shown within the receiving space of the cabinet because it is formed on the door, so when the door is closed, when the door is closed it is within the interior of the appliance. The clips of Pasin formed at the location of Lim’s guides 81, 83 are then formed as free ends, and have an elastic force due to the clamping feature of Pasin’s clamp and more particularly, the pivot point 18 which is a spring. 
As to claims 6-9, as discussed above, Pasin’s clamps formed at the location of Lim’s guides 81, 83 would therefore be formed at the right and left sides of the laundry. Pasin’s clamping system has a spring coil 18 that is pivotable. It is not clear whether the clamping system is the same as that being recited in the claims. However, the use of clips with other shapes, such as one that includes a pressurizer (e.g. Pasin’s contacting surfaces) and inclined portions (e.g. Pasin’s handle 18 with inclined walls) are obvious modifications in the shape of the clip which would be known in the art. Based on Pasin, it would be obvious to having a clamping system that has a shape that allows for clamping without causing creases and allowing for strong hold that can keep fabric taut but without damaging or ripping clothes. Therefore, selection of other known design shapes would be obvious because this is merely a design choice that allows for the function of clamping without creasing to occur, as intended by the disclosure of Lim further in view of Pasin. Applicant is invited to present evidence showing criticality or an unexpected result of its design choice, if one exists. 
As to claim 10, the contacting surfaces 12 of each of Pasin’s right and left clamps reads on a folder as claimed. 
As to claim 11, Pasin’s contacting surfaces reads on a compression unit, and the pivot point reads on the rotation unit, and the walls of the handle read on the link as claimed. 
As to claim 12, Pasin’s pivot point 18 is a spring coil, which has a center of rotation that is moveable. 
As to claims 13-20, as discussed above with regard to claims 6-9, without evidence of criticality or unexpected results, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the design of Pasin’s clamp as discussed above. 
Response to Arguments
The arguments were fully considered, but in light of the new combination of references applied, namely the addition of Alrefaei, the arguments are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Accordingly, the clamp units 6100, 6300, 6500 of the claimed invention can minimize a portion in contact with the clothing, thereby minimizing a change in the position of the clothing during the fixing process”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s general remarks that the combination of Lim and Pasin does not allow for the configuration as claimed, this is not persuasive in light of the addition of the Alrefaei reference which further shows the use of clips at the peripheral edges of a garment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, W 10-4pm, Th 10-2pm, Fri 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711